         Case 1:20-cv-00154-ER-SLC Document 20 Filed 07/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RICHARD DIAZ,

                                Plaintiff,

         against
                                                          CIVIL ACTION NO.: 20 Civ. 154 (ER) (SLC)
SUPERINTENDENT THOMS,
                                                                         ORDER
                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Petitioner’s request for an extension of time to file a Reply brief is GRANTED. (ECF No.

19). Petitioner shall have an additional 45 days, until August 31, 2020 to submit his Reply, if any.

If no Reply is mailed by that date, the Court will deem the Petition fully briefed.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Petitioner at the

below address.


Dated:             New York, New York
                   July 16, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge

Mail To:           Richard Diaz
                   15-A-4868
                   Five Points C.F.
                   P.O. Box 119
                   Romulus, NY 14541
